JS44 (Rev. 11/27/17
                                                                              CIVIL COVER SHEET                                                   ORIGINAL
The JS44civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings orother papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conferenceof the UnitedStates in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet.          (SEEINSTRUCTIONS ONNEXT PAGE OFTHISFORM.)

Ua)( PLAINTIFFS                                                                                                ..DEFENDANTS
CnnstopnerSamuel   . ^ i*ji                                                                                     Eve Aron
282East35th Street Prl' W
    Brooklyn, New York 11203
      (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                                    (EX&&TIN U.S. I'UMTIFFjCASE                                                                                   (IN U.S. PIAINTIFFCASES ONLY)
                                                                                                                 NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.


       (c) Attorneys (Firm Name, Address, and Telephone Number                                                    Attorneys (IfKnown)
    Pro Se Plaintiff (see above)
                                                                         BRODIE, J
II. BASIS OF JURISDICTION (Placean "X" inOne Box Only)                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" inOne BoxforPlaintiff
                                                                                                             (For DiversityCases Only)                                                  and One Boxfor Defendant)
O      I     U.S. Government             H 3 Federal Question                                                                             PTF       DEF                                                   PTF        DEF

               Plaintiff                            (U.S. Gtivei                                        Citizen of This State           •     1     O     I     Incorporated or Principal Place            •     4   0   4



O 2          U.S. Government             O 4      Diversity
                                                            tBJ?;u.                                     Citizen of Another State          O   2     O     2
                                                                                                                                                                    of Business In This State

                                                                                                                                                                Incorporated and Principal Place           O     5   O 5
               Defendant                            (Indicate Citizenship I'arises
                                                                          of I'aijjesinltem
                                                                                     mil    L                                                                       of Business In Another State


                                                                  OEDo                                   Citizenor Subject ofa
                                                                                                          Foreign Country
                                                                                                                                          0   3     O     3     Foreign Nation                             O     6   O 6



IV. NATURE OF SUIT (Placean "X" inOneBoxOnly)                                                                                                        Click here for: Nature o fSuit Code Descriptions.
1               CONTRACT                                             TORTS                                 FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER-STATUTES                           1

O     110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY             O 625 Drug Related Seizure            O 422 Appeal 28 USC 158                O 375 False Claims Act

O 120 Marine                            O 310 Airplane                   O 365 Personal Injury -              ofProperty21USC88l              O 423 Withdrawal                        O 376 Qui Tarn (31 USC
0 130 Miller Act                        O 315 Airplane Product                 Product Liability        O 690 Other                                     28 USC 157                          3729(a))
O 140 Negotiable Instrument                   Liability                  O 367 Health Care/                                                                                           O 400 State Reapportionment
O 150 Recovery ofOverpayment            O 320 Assault, Libel &                 Pharmaceutical                                                      PROPERTY RIGHTS                    O 410 Antitrust

             & Enforcement ofJudgment           Slander                         Personal Injury                                               O 820 Copyrights                        O 430 Banks and Banking
                                        O 330 Federal Employers'                Product Liability                                             O 830 Patent                            O 450 Commerce
O      151 Medicare Act
O 152 Recovery of Defaulted                   Liability                  O 368 Asbestos Personal                                              O 835 Patent - Abbreviated              O 460 Deportation
             Student Loans              O 340 Marine                            Injury Product                                                          New Drug Application          O 470 Racketeer Influenced and
             (Excludes Veterans)        O 345 Marine Product                    Liability                                                     O 840 Trademark                                   Corrupt Organizations .
                                                Liability                  PERSONAL PROPERTY                          LABOR                       SOCIAL SECURITY                     O 480 Consumer Credit
O 153 Recovery of Overpayment
          of Veteran's Benefits         O 350 Motor Vehicle              O 370 Other Fraud              O 710 Fair Labor Standards            O 861 HIA( 13950)                       O 490 Cable/Sat TV
                                        O 355 Motor Vehicle              O 371 Truth in Lending                 Act                           O 862 Black Lung (923)                  O 850 Securities/Commodities/
    O 160 Stockholders'Suits
    O 190 Other Contract                        Product Liability        O 380 Other Personal           O 720 Labor/Management                O 863 DIWC/DIWW (405(g))                          Exchange
    O 195 Contract Product Liability    O 360 Other Personal                   Property Damage                  Relations                     O 864 SSID Title XVI                    I5(890 Other Statutory Actions
    O 196 Franchise                           Injury                     O 385 Property Damage          O 740 Railway Labor Act               O 865 RSI (405(g))                      O 891 Agricultural Acts
                                        O 362 Personal Injury -                Product Liability        O 751 Familyand Medical                                                       O 893 Environmental Matters
                                                Medical Malpractice                                             Leave Act                                                             O 895 Freedom of Information

1            REAL PROPERTY                   C1VTLRIGHTS                  PRISONER PETITIONS            O 790 Other Labor Litigation               FEDERAL TAXSUITS                             Act

    O 210 Land Condemnation             O   440 Other Civil Rights          Habeas Corpus:              O 791 Employee Retirement             O 870 Taxes (US. Plaintiff              O 896 Arbitration
                                                                                                               Income Security Act                  or Defendant)                     O 899 Administrative Procedure
    O 220 Foreclosure                   O   441 Voting                   O 463 Alien Detainee
    O 230 Rent Lease & Ejectment        O   442 Employment               O 510 Motions to Vacate                                              O 871 IRS—Third Party                             Act/Review or Appeal of
                                        O   443 Housing/                        Sentence                                                                26 USC 7609                             Agency Decision
    O 240 Torts to Land
                                              Accommodations         O 530 General                                                                                                    O 950 Constitutionality of
    O 245 Tort Product Liability
                                        O 445 Amer. w/Disabilitics - O 535 Death Penalty                        IMMIGRATION                                                                     State Statutes
    O 290 All Other Real Property
                                                Employment                  Other:                      O 462 Naturalization Application
                                        O 446 Amer. w/Disabilities - O 540 Mandamus & Other             O 465 Other Immigration
                                              Other                  O 550 Civil Rights                         Actions
                                        O 448 Education              O 555 Prison Condition
                                                                     O 560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

    V. ORIGIN (Place an "X" inOne Box Only)
                                                                                                    O 4 Reinstated or       •     5 Transferred from            O    6   Multidistrict             O 8 Multidistrict
    O I Original    O 2 Removedfrom                            •     3   Remanded from
                                                                                                                                                                                                         Litigation -
             Proceeding             State Court                          Appellate Court                 Reopened                   Another District                     Litigation -
                                                                                                                         (specify)                                       Transfer                        Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do notcitejurisdictional statutes unless diversity):
                                             "28 USC 1332"                                                                                ;
    VI. CAUSE OF ACTION Brief description of cause:


    VII. REQUESTED IN                        O CHECK IF THIS IS ACLASS ACTION                               DEMANDS                                           CHECK YES only if demanded in complaint:
              COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                                  JURY DEMAND:         ft Yes     ONo

    VIII. RELATED CASE(S)
                                                  (See instructions):
               IF ANY                                                    JUDGE RANDOM/RANDOM                                                       DOCKET NUMBER

    DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD

    09/12/2019
    FOR OFFICE USE ONLY

                                                                                APPLYING IFP                                      JUDGE                                  MAG. JUDGE
           RECEIPT #                   AMOUNT
                                                   CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.10 provides that with certain exceptions, actionsseeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration.The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

I,                                                                , counsel for                                         , do herebycertify thatthe above captioned civil action
is ineligible for compulsory arbitration for the following reason(s):

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,
          /             the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                  DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

                                    Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                    RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases thatarearguably related pursuant to Division of Business Rule50.3.1 inSection Vlll on the front of this form. Rule50.3.1 (a) provides that"Acivil case is "related"
to anothercivil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise fromthe same transactions or events, a
substantial saving of judicial resources is likely to result from assigning bothcases to the same judgeand magistrate judge." Rule 50.3.1 (b) provides that" A civil case shall notbe
deemed "related" to anothercivil case merely because the civil case: (A)involvesidentical legalissues, or(B) involvesthe same parties." Rule 50.3.1 (c) further provides that
"Presumptively, and subjectto the power of a judgeto determine otherwise pursuant to paragraph (d), civil cases shall notbe deemed to be "related" unless bothcases arestill
pending before the court."

                                                         NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)



1.)           Is the civil action beingfiled in the Eastern District removed from a New York State Courtlocated in Nassau or Suffolk
              County?                     D        Yes        0         No
2.)           If you answered "no" above:
              a) Did the events or omissions giving rise to the claim or claims, or a substantial partthereof, occurin Nassau or Suffolk
              County?                     •        Yes        0         No
              b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
              District?                   0        Yes        Q         No
              c) If this is a FairDebt Collection Practice Actcase, specify theCounty in which theoffending communication was
              received:

If your answer toquestion 2 (b) is"No," doesthedefendant (or a majority ofthedefendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (ora majority ofthe claimants, ifthere is more than one) reside in Nassau or
Suffolk County?              PI           Yes       fl      No
              (Note: Acorporation shall be considered a resident ofthe County in which ithas the most significant contacts).
                                                                                      BAR ADMISSION

              I am currently admitted in the Eastern District of New York and currently a member in good standing ofthe barofthis court.
                                              •            Yes                                              •         No
              Are you currently the subject ofany disciplinary action (s) in this or any otherstate or federal court?
                                              CD           Yes        (If yes, please explain               LJ        No



              I certify the accuracy of all information provided above.

              Signature:                                          ;
                                                                                                                                                                  Last Modified: 11/27/2017
